Title: From George Washington to John Parke Custis, 2 January 1779
From: Washington, George
To: Custis, John Parke


  
    Dear Sir,
    Phila. Jany 2d 1779.
  
Your Letter of the 12th of last Month from Williamsburg is got safe to hand, & I am obliged to you for the Deed which you have got from the Secretary’s Office in Richmond & purposed bringing to Lund Washington.
You say I shall be surprized at the slow progress made by your Assembly in the passage of the Bills through both Houses. I really am not, nor shall I, I believe, be again surprized at any thing; for it appears to me that idleness & dissipation seems to have taken such fast hold of every body that I shall not be at all surprized if their should be a general wreck of every thing.
From my former knowledge of Finnie, & what you said (when at Camp) of his conduct respecting a Contract for Corn, I could not help mentioning the matter to the Quarter master genl, who wishes to know the precise circumstances of the case, that he may take measures accordingly. If my memory has not failed me, you said that Finnie agreed to give Mr Geo: Webb 40/ a Barl for some certain quantity, or all that he could purchase, and that Webb immediately sent, or rode up York River himself & purchased the Corn at 25 or 30/ a Barl. If this is a fact, and If I recollect right you spoke of it without reserve, it is such a violent imposition upon the public, & such a proof of his indolence—to say no worse of it—and unfitness for such a place, of trust, as to remove him from Office. I would not have you say more of him than you know can be proved, lest it should recoil. I think you Mentioned some other circumstance relative to a contract of Finnies with Mr Braxton. let me hear from you by the first Post on this Subject—My love to Nelly & the Children—Your Mother will, I expect, write to you, as she is with me here, & well.
